 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 1
                                                                Page
                                                                  of 381 of 38




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BITMANAGEMENT SOFTWARE GMBH,                          REDACTED VERSION
                Plaintiff,
                                                No. 16-840 C
       v.
                                                Senior Judge Edward J. Damich
THE UNITED STATES,

                Defendant.


                 DEFENDANT’S SUPPLEMENTAL BRIEF ON DAMAGES




                                    SARAH HARRINGTON
                                    Deputy Assistant Attorney General

                                    GARY L. HAUSKEN
                                    Director

                                    SCOTT BOLDEN
Of Counsel:                         Deputy Director
PATRICK C. HOLVEY                   Commercial Litigation Branch
Department of Justice               Civil Division
                                    Department of Justice
JENNIFER S. BOWMAR                  Washington, DC 20530
ANDREW P. ZAGER                     Email:         Scott.Bolden@USDOJ.gov
Department of the Navy              Telephone:     (202) 307-0262
                                    Facsimile:     (202) 307-0345

                                     Attorneys for Defendant the United States
July 30, 2021
  Case 1:16-cv-00840-EJD
       Case 1:16-cv-00840-EJD
                          Document
                              Document
                                   148 *SEALED*
                                        149 Filed 08/10/21
                                                  Filed 07/30/21
                                                            Page 2
                                                                 Page
                                                                   of 382 of 38




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

          I.         LEGAL STANDARDS .......................................................................................... 2

          II.        CONSTRUCTION OF THE HYPOTHETICAL NEGOTIATION ....................... 4

                     A.         The Date of the Hypothetical Negotiation .................................................. 5

                     B.         The Parties to the Hypothetical Negotiation ............................................... 5

                     C.         Objective Considerations to the Hypothetical Negotiation, Such as
                                the Respective Bargaining Strengths of the Parties .................................... 6

          III.       THE ROYALTY BASE ......................................................................................... 9

                     A.         The Proper Royalty Base Comprises the Copies of BS Contact Geo
                                and Their Use by the Navy ....................................................................... 10

                     B.         Bitmanagement Improperly Inflates the Royalty Base ............................. 13

          IV.        THE LICENSE TYPE .......................................................................................... 15

                     A.         The Court Should Use Objective Evidence to Correlate the
                                Hypothetical License to the Navy’s Use of BS Contact Geo ................... 17

                     B.         Alternative I – A Website License ............................................................ 18

                     C.         Alternative II – A Mixed License ............................................................. 20

                     D.         Bitmanagement is Not Entitled to a Running Royalty for Every
                                Installed Copy of BS Contact Geo ............................................................ 20

          V.         THE ROYALTY RATE AND BASE COMPENSATION .................................. 22

                     A.         The Royalty Rate for a Hypothetically Negotiated Website License ....... 23

                     B.         The Royalty Rate for a Hypothetically Negotiated Mixed License .......... 25

                     C.         Bitmanagement’s Royalty Rate is Erroneous ........................................... 26

                                1.         Graff Rejected Evidence on Arbitrary and Legally-
                                           Erroneous Grounds ....................................................................... 27

                                2.         Graff Ignored Different Types of Hypothetical License
                                           Structures ...................................................................................... 29

                                                                    -ii-
  Case 1:16-cv-00840-EJD
       Case 1:16-cv-00840-EJD
                          Document
                              Document
                                   148 *SEALED*
                                        149 Filed 08/10/21
                                                  Filed 07/30/21
                                                            Page 3
                                                                 Page
                                                                   of 383 of 38




                                3.        Graff Ignored Evidence Supporting a Greater Volume
                                          Discount ........................................................................................ 30

          VI.        DELAY COMPENSATION................................................................................. 31

CONCLUSION ............................................................................................................................. 32




                                                                   -iii-
  Case 1:16-cv-00840-EJD
       Case 1:16-cv-00840-EJD
                          Document
                              Document
                                   148 *SEALED*
                                        149 Filed 08/10/21
                                                  Filed 07/30/21
                                                            Page 4
                                                                 Page
                                                                   of 384 of 38




                                               TABLE OF AUTHORITIES



Cases

Bitmanagement Software GmbH v. United States,
  144 Fed. Cl. 646 (2019) ..................................................................................................... passim

Bitmanagement Software GmbH v. United States,
  989 F.3d 938 (Fed. Cir. 2021) ........................................................................................... passim

Cohen v. United States,
  100 Fed. Cl. 461 (2011) .............................................................................................................. 3

Dash v. Mayweather,
  731 F.3d 303 (4th Cir. 2013) ...................................................................................................... 3

Davidson v. United States,
  138 Fed. Cl. 159 (2018) ................................................................................................ 16, 17, 20

Exxon Chem. Pats., Inc. v. Lubrizol Corp.,
  137 F.3d 1475 (Fed. Cir. 1998) .................................................................................................. 3

Fromson v. W. Litho Plate & Supply Co.,
  853 F.2d 1568 (Fed. Cir. 1988) .................................................................................................. 9

Gaylord v. United States,
  678 F.3d 1339 (Fed. Cir. 2012) ......................................................................................... passim

Gaylord v. United States,
  777 F.3d 1363 (Fed. Cir. 2015) ......................................................................................... passim

Georgia-Pacific Corp. v. U.S. Plywood Corp.,
  318 F. Supp. 1116 (S.D.N.Y. 1970) ........................................................................................... 6

Knorr-Bremse Systeme Fuer Nutzfahrzeuge GmbH v. Dana Corp.,
  383 F.3d 1337 (Fed. Cir. 2004) .................................................................................................. 9

LaserDynamics, Inc. v. Quanta Computer, Inc.,
  694 F.3d 51 (Fed. Cir. 2012) ...................................................................................................... 5

Leesona Corp. v. United States,
  599 F.2d 958 (Ct. Cl. 1979) .................................................................................................. 2, 22

Lucent Techs., Inc. v. Gateway, Inc.,
  580 F.3d 1301 (Fed. Cir. 2009) .................................................................................. 4, 6, 15, 20

                                                                  -iv-
  Case 1:16-cv-00840-EJD
       Case 1:16-cv-00840-EJD
                          Document
                              Document
                                   148 *SEALED*
                                        149 Filed 08/10/21
                                                  Filed 07/30/21
                                                            Page 5
                                                                 Page
                                                                   of 385 of 38




MSC.Software Corp. v. Heroux-Devtek, Inc.,
 No. 819CV01987SBDFMX, 2021 WL 1324535 (C.D. Cal. Feb. 22, 2021)............................ 21

On Davis v. The Gap, Inc.,
  246 F.3d 152 (2d Cir. 2001) ........................................................................................... 3, 21, 22

Pitcairn v. United States,
   547 F.2d 1106 (Ct. Cl. 1976) .................................................................................................... 32

Sinclair Ref. Co. v. Jenkins Petroleum Co.,
  289 U.S. 689 (1933) .................................................................................................................... 9

Thoroughbred Software Int’l, Inc. v. Dice Corp.,
  488 F.3d 352 (6th Cir. 2007) .............................................................................................. 20, 21

Total Containment, Inc. v. Environ Prod., Inc.,
  106 F.3d 427 (Fed. Cir. 1997) .................................................................................................... 8

Waite v. United States,
 282 U.S. 508 (1931) .................................................................................................................. 31

Wall Data Inc. v. Los Angeles Cty. Sheriff’s Dep’t,
 447 F.3d 769 (9th Cir. 2006) .............................................................................................. 20, 21

Wechsberg v. United States,
 54 Fed. Cl. 158 (2002) ................................................................................................................ 3

Zumerling v. Marsh,
  783 F.2d 1032 (Fed. Cir. 1986) ................................................................................................ 32


Statutes

28 U.S.C. § 1498 .................................................................................................................... passim

28 U.S.C. § 1961 ........................................................................................................................... 32




                                                                     -v-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 6
                                                                Page
                                                                  of 386 of 38




                                      INTRODUCTION

       Pursuant to the Court’s Order dated May 24, 2021, see ECF 143, Defendant the United

States (“the Government”) respectfully submits its itemization of the proper amount of damages

in this case, based on two alternative methods for calculating compensation:

                             Alternative 1: Compensation         Alternative 2: Compensation
                              based on a Website License           based on a Mixed License
Hypothetical
Negotiation Date                                       July 18, 2013
See infra Section II.A.
Negotiating Parties
                                               Bitmanagement and the Navy
See infra Section II.B.
Objective Factors
                                           Navy has stronger bargaining position
See infra Section II.C.
Royalty Base                                           429,604 copies,
See infra Section III.                              for 650 unique users,
                                     requiring 100 additional simultaneous-use licenses
License Type
                                    Website License                      Mixed License
See infra Section IV.
Royalty Rate                                                    $200,000 (for 1 website license)
See infra Section V.                                                           +
                            $200,000 (for 1 website license)
                                                                  $35,000 (for 100 additional
                                                                  simultaneous-use licenses)
Base Compensation
                                        $200,000                           $235,000
See infra Section V.
Delay
                                        52-week Treasury rate compounded annually
Compensation
                                         from July 18, 2013 to payment of judgment
See infra Section VI.
Reasonable                             $200,000                             $235,000
and Entire                                +                                    +
Compensation                      Delay Compensation                   Delay Compensation

The Government respectfully submits its justification for the alternative calculations below.1

The Government opposes the demand by Plaintiff Bitmanagement Software GmbH


       1
          On May 24, 2021, the Court stayed consideration of the Government’s motion for
reconsideration of the exclusion of the Government’s damages expert, David Kennedy
(“Kennedy”). See ECF 143; ECF 139. The Government proffers that, if allowed to testify,
Kennedy would have opined in rebuttal to Bitmanagement’s expert, and would have opined in
favor of a third alternative method for calculating compensation, focusing on his estimate of the
Navy’s number of unique users of BS Contact Geo 8.001.

                                               -1-
     Case 1:16-cv-00840-EJD
          Case 1:16-cv-00840-EJD
                             Document
                                 Document
                                      148 *SEALED*
                                           149 Filed 08/10/21
                                                     Filed 07/30/21
                                                               Page 7
                                                                    Page
                                                                      of 387 of 38




(“Bitmanagement”) for an award of $155,400,000.00 in damages as advanced in its Brief

Regarding Damages Calculation. See ECF 146 (“Damages Brief”).

                                          ARGUMENT

         Bitmanagement – the party that bears the burden of proof – cannot support its nine-figure

claim for compensation as a matter of law or fact. The Court should reject Bitmanagement

erroneous argument that it is entitled to a running royalty for every infringing copy of BS

Contact Geo 8.001, especially where Bitmanagement offers no evidence that the Navy ever used

the overwhelming majority of those copies after installation. Instead, the Court should construct

a hypothetical negotiation between the parties, using all of the relevant evidence, to determine

the fair market value of a license covering “the Navy’s actual usage of BS Contact Geo in excess

of the limited usage contemplated by the parties’ implied license.” Bitmanagement Software

GmbH v. United States, 989 F.3d 938, 951 n.5 (Fed. Cir. 2021) (“Bit II”).

I.       LEGAL STANDARDS

         Pursuant to the limited waiver of sovereign immunity in 28 U.S.C. § 1498(b), a copyright

owner can recover “reasonable and entire compensation” in this Court for the Government’s

infringement of a copyrighted work.          28 U.S.C. § 1498(b).       “Reasonable and entire

compensation” is akin to just compensation, and “the proper measure . . . is what the owner has

lost, not what the taker has gained.” Gaylord v. United States, 678 F.3d 1339, 1342-43 (Fed. Cir.

2012) (“Gaylord II”) (quoting Leesona Corp. v. United States, 599 F.2d 958, 969 (Ct. Cl. 1979)).

Pursuant to Section 1498(b), a plaintiff who establishes liability has lost “what is essentially a

compulsory, non-exclusive license on the plaintiff’s copyright.” Gaylord II at 1343. “[T]he

methods used to determine ‘actual damages’ under the copyright damages statute, 17 U.S.C.

§ 504, are appropriate for measuring the copyright owner’s loss” of such a license. Id.



                                                -2-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 8
                                                                Page
                                                                  of 388 of 38




       Bitmanagement bears the burden of proof on damages. See Cohen v. United States, 100

Fed. Cl. 461, 477-79 (2011); Wechsberg v. United States, 54 Fed. Cl. 158, 166 (2002) (“A

recovery of ‘reasonable and entire compensation’ [under 28 U.S.C. § 1498(b)] suggests that the

burden of proof lies with Plaintiff.”). While a plaintiff can recover “actual damages based on

‘the fair market value of a license covering the defendant’s use,’” Gaylord II at 1343 (citing On

Davis v. The Gap, Inc., 246 F.3d 152, 167 (2d Cir. 2001)), “the amount of damages sought

cannot be based on ‘undue speculation.’” Dash v. Mayweather, 731 F.3d 303, 313 (4th Cir.

2013) (citing On Davis, 246 F.3d at 166). As explained by the Federal Circuit in Gaylord III:

       Determining a reasonable royalty does not require “mathematical exactness,” but
       a “reasonable approximation” under the circumstances of a given case. Other
       circuits have recognized the often-unavoidable uncertainties in establishing the
       fair market value of a reasonable license fee as well as the importance of avoiding
       undue speculation. Some difficulty in quantifying the damages attributable to the
       infringement should not bar recovery.

Gaylord v. United States, 777 F.3d 1363, 1368 (Fed. Cir. 2015) (“Gaylord III”) (citations

omitted).

       Bitmanagement errs to the extent that it asserts the Government bears the burden of proof

on damages. See ECF 146 at 5. Bitmanagement relies on the Federal Circuit panel majority’s

observations in the appeal in this case for support for its position, but Bitmanagement previously

conceded that the parties did not present the issue of damages on appeal. See ECF 137 at 23 n.3.

Thus, the panel majority’s views on damages in this case are not controlling. See Exxon Chem.

Pats., Inc. v. Lubrizol Corp., 137 F.3d 1475, 1478 (Fed. Cir. 1998) (“[I]t would be incorrect to

conclude that the court’s mandate encompassed an issue that was not presented to the court.”).

Even so, the panel majority’s views are useful to the extent they are grounded in relevant




                                               -3-
  Case 1:16-cv-00840-EJD
       Case 1:16-cv-00840-EJD
                          Document
                              Document
                                   148 *SEALED*
                                        149 Filed 08/10/21
                                                  Filed 07/30/21
                                                            Page 9
                                                                 Page
                                                                   of 389 of 38




authority.2 At most, the panel majority observed that the Government bore the burden of proving

the contours of its licensing affirmative defense. See Bit II at 951 n.5. Ultimately, the panel

majority’s observations cannot shift the burden of proof of damages to the Government, nor do

they allow Bitmanagement to engage in unfettered speculation.

II.    CONSTRUCTION OF THE HYPOTHETICAL NEGOTIATION

       To determine the fair market value of a license covering the Government’s use of

Bitmanagement’s     software,   the   Court   should    construct   a   hypothetical   negotiation.

Bitmanagement agrees. See ECF 146 at 4 (“In this case, Bitmanagement’s reasonable and entire

compensation is appropriately determined by assessing the fair market value of a license

covering the defendant’s infringing use through a hypothetical negotiation.”); id. at 5. The

Federal Circuit endorsed this approach in Gaylord II and Gaylord III:

       [T]he fair market value of a license covering the defendant’s use . . . should be
       calculated based on a hypothetical, arms-length negotiation between the parties.

Gaylord II at 1343 (citations omitted).

       To calculate the fair market value, a court deciding a copyright case may use a
       tool familiar from patent law, without necessarily following every aspect of patent
       law’s use of that tool. It may hypothesize a negotiation between the parties before
       the infringement occurred and determine the reasonable license fee on which a
       willing buyer and a willing seller would have agreed for the use taken by the
       infringer.

Gaylord III at 1367 (citations omitted); see also Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d

1301, 1324-25 (Fed. Cir. 2009) (“the hypothetical negotiation . . . attempts to ascertain the

royalty upon which the parties would have agreed had they successfully negotiated an agreement


       2
         For example, the first half of the panel majority’s observations cite, and are consistent
with, the Court’s decisions in Gaylord II and Gaylord III. The second half of the panel
majority’s observations are problematic to the extent they rely on breach of contract principles or
“wrongful conduct” in the context of this case. Compare Bit II at 951 n.5 with Gaylord II at
1342-43 (explaining that a Section 1498(b) action is akin to a Fifth Amendment taking).

                                                -4-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 10
                                                                Page
                                                                   of 38
                                                                      10 of 38




just before infringement began”). Furthermore, the Court “must consider all evidence relevant to

a hypothetical negotiation,” Gaylord II at 1344, but with a focus on “objective considerations,”

Gaylord III at 1367-68.

       Thus, the Court should construct a hypothetical negotiation by considering the date of the

negotiation, the parties to the negotiation, and all objective considerations relating to the parties’

views, expectations, and bargaining strengths. Each of these points is addressed below.

   A. The Date of the Hypothetical Negotiation

Hypothetical
                                                       July 18, 2013
Negotiation Date

       The parties agree that the Court should use July 18, 2013 as the date of the hypothetical

negotiation. Courts generally use the date of first infringement as the date of the hypothetical

negotiation. See LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 75 (Fed. Cir.

2012) (“In general, the date of the hypothetical negotiation is the date that the infringement

began.”). In this case, the parties agree that the date of the hypothetical negotiation is July 18,

2013. See ECF 139 at 37; ECF 137 at 31; see also ECF 146 at 7 n.9.

   B. The Parties to the Hypothetical Negotiation

Negotiating
                                             Bitmanagement and the Navy
Parties

       The parties agree that the parties to the hypothetical negotiation would have been

Bitmanagement (the licensor of BS Contact Geo 8.001) and the Navy (the licensee of the same).

See, e.g., ECF 146 at 11 (“in a hypothetical negotiation, Bitmanagement and the Navy would

have agreed to a [volume] discount”).




                                                 -5-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 11
                                                                Page
                                                                   of 38
                                                                      11 of 38




   C. Objective Considerations to the Hypothetical Negotiation, Such as the Respective
      Bargaining Strengths of the Parties

Objective Factors
                                            Navy has stronger bargaining position
See infra Section II.C.

       Objective factors establish that the Navy would have been in a stronger bargaining

position than Bitmanagement during the hypothetical negotiation. See Gaylord III at 1367-68

(explaining that a trial court should focus on objective considerations in framing the hypothetical

negotiation). In the context of patent infringement hypothetical negotiations, the Federal Circuit

has repeatedly endorsed the use of the objective factors identified in the Georgia-Pacific case.

See, e.g., Lucent, 580 F.3d at 1324-35 (endorsing and applying factors from Georgia-Pacific

Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)). Objective factors

ensure that a hypothetical negotiation does “not occur in a vacuum of pure logic,” and include

consideration of, inter alia, facts that relate to the parties’ “relative bargaining strength.”

Georgia-Pacific, 318 F. Supp. at 1121. Here, the Court should consider the following objective

factors:

   •   The market for BS Contact Geo was limited. See Tr. 93:19-24 (Schickel). Between
       2007 and 2016, Bitmanagement sold licenses for BS Contact Geo to no more than 17
       entities. See P011.3-4; Tr. 93:11-18 (Schickel).

   •   Interest in Bitmanagement’s software was declining. Schickel could not identify any
       new versions of BS Contact released during the six-year span prior to trial. See Tr. 85:1-
       86:9. Bitmanagement last released a new version of BS Contact Geo in 2016. See
       D511.10-13. Bitmanagement last sold a license for BS Contact Geo in March 2016. See
       P011.2-4; see also Tr. 93:2-10 (Schickel); Tr. 599:2-6 (Koerfer). Downloads of the free
       version of BS Contact Geo generally declined between 2011 and 2017, from a high of
       338 downloads (in 2011) to a low of 118 downloads (in 2017). See id.; Tr. 110:5-17
       (Schickel).

   •   Bitmanagement was in poor financial condition. In 2013, Bitmanagement was
       experiencing an approximate 50% drop in yearly operating revenue. See D122.11, 16-
       Tr.3 Bitmanagement stopped updating BS Contact, its “core product.” See Tr. 85:1-86:9

       3
         As of August 2013, Bitmanagement’s revenues were derived from sales of BS Contact,
related variants (including BS Contact Geo), and associated services. See Stip. ¶ 23. For 2013,
                                                -6-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 12
                                                                Page
                                                                   of 38
                                                                      12 of 38




       (Schickel). Bitmanagement was only completing a few licenses per year with respect to
       BS Contact Geo. See P011.2-4.

   •   Bitmanagement valued the Navy as a customer, and was reluctant to lose its
       business. In July 2013, Bitmanagement and the Navy had a good relationship. See Tr.
       260:22-61:12, 294:18-95:15 (Schickel); Tr. 933:20-35:3 (Viana); see also Tr. 1186:20-
       87:18 (Brutzman) (supporting Bitmanagement with testing and marketing).
       Bitmanagement and the Navy repeatedly “worked together to resolve” licensing and
       technical issues with the deployment of BS Contact Geo. Bitmanagement Software
       GmbH v. United States, 144 Fed. Cl. 646, 650-54 (2019) (“Bit I”). Bitmanagement had
       already cited its work with the Navy to potential customers, and wanted to continue
       advertising its work with the Navy to future customers. See P170.1-2; P257 ¶ 78.
       Bitmanagement valued the Navy as a customer, and Bitmanagement leveraged its work
       with the Navy in its advertising and presentations to potential customers. See Bit I at
       654; ECF 75 ¶¶ 79, 96 (hereinafter, “Stip.”); D103.32-Tr (citing Navy deployment in an
       offer to a potential customer); D145.1-2 (requesting modification of a film to include
       slide). Bitmanagement lauded the Navy’s deployment of BS Contact Geo in its
       communications and presentations to potential customers. See, e.g., Tr. 308:11-09:3
       (Schickel) (discussing D143.1-Tr); Tr. 644:8-45:4, 646:25-48:9 (Koerfer); D140.6;
       D143.1-Tr; D144.1-Tr; D147.2; D148-1, 3, 7.Tr; D149.4, 8-Tr; D160.1-Tr.
       Bitmanagement cited the Navy’s use to potential customers before deployment, see, e.g.,
       D103.32-Tr; after the deployment, see, e.g., D131.11-17; and after it filed suit against the
       Government, see D197.2, 7-8, 26, 41-42.             In its presentation talking points,
       Bitmanagement asserted that BS Contact Geo provided the Navy with a “simple interface
       for concurrent Usage for multiple users.” Bit I at 654; D150.4, 27; D151.6, 51; D197.26,
       75. Bitmanagement used the SPIDERS 3D film and these talking points in many
       presentations between 2014 and 2016. See id.; Bit I at 657; Tr. 320:5-23:17 (Schickel)
       (admitting use of the film and talking points in presentations for
                                                                        ).

   •   The Navy’s demand for an X3D viewer was limited. The Navy did not need BS
       Contact Geo for any purpose other than SPIDERS 3D. See Tr. 905:10-17, 936:4-14
       (Viana); Tr. 866:5-9 (Chambers); see also Tr. 1132:2-17 (Brutzman) (testifying that there
       were less than five members of the community of X3D users within the Navy prior to
       SPIDERS 3D); Tr. 1184:18-85:13 (Brutzman) (testifying there were almost no
       complaints when X3D repositories were inaccessible).

   •   In 2013, the Navy was facing significant financial pressure. See Tr. 719:20-20:9
       (Colleen); D097.1. In its past negotiations to license BS Contact Geo for SPIDERS 3D,
       the Navy used two primary factors to determine the number of licenses to purchase: (1)
       the anticipated number of users for SPIDERS 3D; and (2) the available budget. See Tr.
       904:18-25, 940:24-41:9 (Viana); see also Tr. 511:3-17 (Graff) (“the primary


Bitmanagement reported sales revenues of €341,470.50 (compared with €736,269.07 in 2012),
and a net profit of €936.55 (compared with a net loss of €92,477.85 in 2012). D122.25-26-Tr.

                                               -7-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 13
                                                                Page
                                                                   of 38
                                                                      13 of 38




       consideration is what would the customer be willing to pay for this particular product”);
       Tr. 719:24-20:25 (Colleen).

   •   If Bitmanagement demanded a significant royalty to license BS Contact Geo, the
       Navy had other options. See Gaylord III, 777 F.3d at 1370 (“alternatives available to a
       potential licensee provide an important constraint in a hypothetical negotiation”). Other
       X3D viewers were available in 2005. See Tr. 667:15-68:22 (Colleen); see also Tr.
       903:16-22 (Viana). The Navy also considered using a government-owned viewer, but
       decided that the viewer was not robust enough at that time. See Tr. 903:23-04:13
       (Viana). Bitmanagement believed that potential customers for BS Contact Geo were also
       considering use of X3DOM – a free, open-source framework for 3D graphics. See, e.g.,
       D131.47 (comparing rendering speeds); Tr. 123:8-25:25 (Schickel). X3DOM permits a
       user to view X3D rendering in a browser without separate plugin software. See Tr. 75:6-
       9 (Schickel); Tr. 727:9-28:17 (Colleen); Tr. 1140:9-42:4, Tr. 1161:4-14 (Brutzman).
       After Bitmanagement initiated this lawsuit, the Navy discontinued all use of BS Contact
       Geo and now uses X3DOM as the rendering component of SPIDERS 3D. See Tr. 901:1-
       17, 944:8-46:2 (Viana); Tr. 1106:5-12 (Vadnais); Tr. 1139:13-42:7, 1160:25-61:3
       (Brutzman); see also Bit I at 654.

These objective factors demonstrate that the Navy would have been in a much stronger

bargaining position than Bitmanagement during the hypothetical negotiation.

       Bitmanagement ignores these objective factors in its Damages Brief, with one exception.

Bitmanagement asserts that the Navy lacked “viable alternatives” to BS Contact Geo because the

Navy identified the software as a "critical component” in two sole-source purchase orders. ECF

146 at 13-14.    Bitmanagement, however, fails to acknowledge the limited value of those

purchase orders. See JX016.25 (identifying a value of $15,240.00); JX031.1 (identifying a value

of $56,480.00). The value of the transactions is key context in determining the availability of

alternatives. See Gaylord III at 1370 (explaining that a willing buyer “will not ordinarily pay

more for a license than its anticipated benefit”); see also Total Containment, Inc. v. Environ

Prod., Inc., 106 F.3d 427 (Fed. Cir. 1997) (unpublished) (“In a competitive industry, when faced

with an unreasonably high license fee for [intellectual property], the market players ordinarily

opt for noninfringing alternatives.”). Thus, the Navy’s alternatives to BS Contact Geo function




                                              -8-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 14
                                                                Page
                                                                   of 38
                                                                      14 of 38




as an “important constraint” in the hypothetical negotiation, Gaylord III at 1370, especially in

response to the nine-figure royalty demanded by Bitmanagement.

III.   THE ROYALTY BASE

       In constructing the hypothetical negotiation, the Court should assume that the parties

would have been aware of material facts occurring after the hypothetical negotiation. The

hypothetical negotiation “often requires a court to look to events and facts that occurred

thereafter and that could not have been known to or predicted by the hypothesized negotiators.”

Fromson v. W. Litho Plate & Supply Co., 853 F.2d 1568, 1575-76 (Fed. Cir. 1988)4 (citing

Sinclair Ref. Co. v. Jenkins Petroleum Co., 289 U.S. 689, 698-99 (1933)). Courts use this

approach – known as the “Book of Wisdom” – to inform the parties’ views as to the royalty base

and rate during the hypothetical negotiation.

       In this litigation, both parties request that the Court construct the hypothetical negotiation

with facts revealed after the negotiation. See supra; ECF 146 at 5-6 (citing the number of

installations after 2013); id. at 10 (citing rates from documents after 2013). As described below,

the relevant facts of record, both before and after the date of the hypothetical negotiation,

demonstrate that the proper royalty base should encompass: 429,604 copies, for 650 unique

users, requiring 100 additional simultaneous-use5 licenses.



       4
        Overruled on other grounds by Knorr-Bremse Systeme Fuer Nutzfahrzeuge GmbH v.
Dana Corp., 383 F.3d 1337 (Fed. Cir. 2004).
       5
          Throughout the record, representatives from both parties described simultaneous-use
licenses as “floating” licenses. See, e.g., D026.1 (“Let’s go for the floating license server
approach.”); D053.2 (“The 20 old and 30 new copies of Contact would be available in the
Navy[‘]s floating license system”). The Court found that Bitmanagement authorized these
licenses in conjunction with Flexera, which “would limit the number of simultaneous users of
BS Contact Geo, regardless of how many copies were installed on Navy computers.” Bit I at
658 (emphasis in original).

                                                -9-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 15
                                                                Page
                                                                   of 38
                                                                      15 of 38




   A. The Proper Royalty Base Comprises the Copies of BS Contact Geo and Their Use
      by the Navy

Royalty Base                                        429,604 copies,
                                                 for 650 unique users,
                                  requiring 100 additional simultaneous-use licenses

       For the hypothetical negotiation in 2013, Bitmanagement and the Navy would have

considered the total number of copies of BS Contact Geo needed by the Navy, but would have

primarily focused on how the Navy planned to use6 those copies. Immediately prior to 2013, the

parties had already focused on anticipated use in negotiating the 2012 purchase order. See Bit I

at 651-52; J018.1 (“we will push it out . . . to begin tracking the usage and demand signal of the

20 license keys”). In addition, the parties’ licensing efforts were driven by anticipated use, rather

than installations. Bitmanagement’s website explained that it priced website licenses based “on

the general expected usage of the viewer in a specific time from a respective Internet or Intranet-

address” and provided several example usage questions.7 J027.1. While Bitmanagement sought

information as to the “expected users downloading and using BS Contact,” J027.1,

Bitmanagement often proposed “unlimited” downloads in its offers. See D016.1; D089.1-Tr;

D094.1-Tr; D108.2; D140.2-4; Tr. 605:18-06:3 (Koerfer). Similarly, the Navy’s purchasing

decisions were driven by, inter alia, the anticipated number of users for SPIDERS 3D. See Tr.

904:18-25, 940:24-41:9 (Viana); see also Tr. 719:24-20:25 (Colleen). Accordingly, for purposes

of determining a royalty base, the parties would have considered the number of copies, but



       6
           “Use” in this context means accessing and viewing content with the software, as
opposed to the Navy’s deployment of the software. Schickel admitted that “usage” meant
viewing and manipulating content with the software. See Tr. 317:25-20:4. Koerfer separately
testified that he understood “use” to mean accessing and viewing content. See Tr. 606:16-07:7,
617:7-10, 657:24-58:16.
       7
         Graff testified that the usage questions were appropriate for any type of negotiated
license. See Tr. 513:5-25.
                                                -10-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 16
                                                                Page
                                                                   of 38
                                                                      16 of 38




would have primarily focused on the number of simultaneous-use licenses needed to cover the

Navy’s actual users of the software.

       Based on the unrebutted evidence of record, the Navy made 429,604 copies of BS

Contact Geo 8.001 on NMCI computers before the Navy uninstalled the software in September

2016. See P010.6-9; see also P010.19 (verifying); Tr. 1110:9-14:3 (Vadnais) (same). The Navy

also maintained weblogs that captured information regarding the visitors to the SPIDERS 3D

website between August 30, 2014 and September 2, 2016. See J035.1-51; Tr. 854:5-14, 861:2-6,

865:14-17 (Chambers) (testifying that the weblog data was “[a]bsolutely reliable”). The weblogs

show that the total number of visits to SPIDERS 3D between August 30, 2014 and September 2,

2016 was 1,142. See J035.12, 23. They show that the highest number of visits per day to

SPIDERS 3D during this time was 36. See J035.3-12; J035 (native). The weblogs show that the

total number of unique visitors to SPIDERS 3D during this time was 411. See J035.13-23; J035

(native); but see P142.1-2, Tr. 864:12-65:13 (Chambers) (counting 446 unique visitors).

       While the weblogs capture the visits to the SPIDERS 3D website during the last two

years of liability, the weblogs do not capture visits from July 18, 2013 through August 29, 2014

– roughly, the first year of liability. Thus, the parties to the hypothetical negotiation would have

estimated the unique users and total uses of the SPIDERS 3D website during the three years of

liability by extrapolating from the two years of data provided in the weblogs:

                                          Total                               Total
SPIDERS 3D Weblogs                       Tracked                            Estimated
                                  8/30/2014 – 9/2/2016                 7/18/2013 – 9/2/2016
Maximum Uses per Day                        36                                  36
 of SPIDERS 3D              See J035.3-12
Unique Users                               411                                   650
 of SPIDERS 3D              See J035.13-23                       (# tracked x 1.56, rounded up)
Total Uses                                 1142                                 1800
 of SPIDERS 3D              See J035.12, .23                     (# tracked x 1.56, rounded up)


                                               -11-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 17
                                                                Page
                                                                   of 38
                                                                      17 of 38




Thus, using the Book of Wisdom, the parties would have been aware that the Navy anticipated

making 429,604 copies of BS Contact Geo 8.001 for approximately 650 unique users.

       The parties would have then attempted to determine the number of additional licenses

necessary to fully cover the Navy’s use of BS Contact Geo 8.001 for SPIDERS 3D. At the time

of the hypothetical negotiation, the Navy had already purchased 38 licenses. See Bit I at 658

n.10 (“[T]he Navy still had 38 licenses to use BS Contact Geo version 8.001 from the 2012 Navy

Purchase Order”); Bit II at 951 n.4 (“We do not disturb the Claims Court’s uncontested finding

that at least 38 copies . . . were authorized based on 38 remaining licenses from the 2012 Navy

Purchase Order.”).   The parties intended that the 38 licenses, in conjunction with license-

management software, would allow a maximum of 38 simultaneous uses of BS Contact Geo.

See Bit I at 658 (“Bitmanagement agreed to this licensing scheme because Flexera would limit

the number of simultaneous users of BS Contact Geo, regardless of how many copies were

installed on Navy computers.”); Bit II at 941, 945-46 (“The implied license was conditioned on

the Navy[‘s use of] Flexera[] to . . . monitor the number of simultaneous users”). The weblog

data shows that 38 simultaneous-use licenses would have completely covered the Navy’s actual

use during the three years of liability, because the maximum daily uses of SPIDERS 3D was 36.8

       Nevertheless, the Court could reasonably conclude that the Navy would have agreed to

procure 100 additional simultaneous-use licenses from Bitmanagement in a hypothetical

negotiation in 2013. As described above, 100 additional licenses would have more than covered

the Navy’s actual use during the three years of liability. Significantly, both Bitmanagement and

the Navy made (or considered making) offers for approximately 100 additional licenses between


       8
         See J035.3-12. In addition, the weblog count of uses per day likely overestimates the
number of required simultaneous-use licenses, because the 36 visits recorded on August 30, 2014
were attributable to one (1) user. Compare J035.3 with J035.40-41.

                                             -12-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 18
                                                                Page
                                                                   of 38
                                                                      18 of 38




2013 and 2015. See J023.1-7 (Bitmanagement draft license agreement for 93 licenses in March

2013); Stip. ¶ 78; Bit I at 654 (citing J031.1-5, 31) (Navy unfulfilled purchase order for 88

licenses in September 2015). The procurement of 100 additional licenses would have been

consistent with both parties’ hopes for increased use of SPIDERS 3D and BS Contact Geo. See

Bit I at 658 (“Bitmanagement and the Navy both anticipated a future purchase of additional

licenses to cover the Navy’s usage.”). Thus, the proper royalty base encompasses 429,604

copies of BS Contact Geo 8.001, for 650 unique users, requiring 100 additional simultaneous-use

licenses.

   B. Bitmanagement Improperly Inflates the Royalty Base

       Bitmanagement’s estimate of 600,000 infringing copies is not supported as a matter of

fact or law. Bitmanagement rejects the Navy’s verified count of 429,604 installations in favor of

alleged deployments from: an aspirational NMCI deployment schedule; new computers cycled

onto the NMCI network; “an unknown subset” of the ONE-NET network; and “[a]n unknown

number” of other computers. ECF 146 at 5-8. Bitmanagement’s arguments are not credible.

       First, the deployment schedule cited by Bitmanagement includes more than 415,000

Windows XP seats that never received the software. Compare J025.8-9 with Bit I at 654 (“the

Navy installed BS Contact Geo version 8.001 on all non-classified NMCI computers running

Windows 7”) (emphasis added); Tr. 1093:1-94:1 (Vadnais); see also D129.5 (identifying

Windows 7 as a prerequisite for using SPIDERS 3D). Bitmanagement’s expert conceded that

the schedule could not establish the number of actual installations. See Tr. 474:22-75:14 (Graff)

(“I saw no evidence whatsoever on the actual number of installed . . . . I never saw anything one

way or the other as to whether or not they actually met their goal of installing it on the 558,000

seats.”). In its Damages Brief, Bitmanagement asserts that the argument is a “red herring”

because the Navy later upgraded all of its NMCI computers to Windows 7, ECF 146 at 7, but
                                              -13-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 19
                                                                Page
                                                                   of 38
                                                                      19 of 38




Bitmanagement offers no evidence that every NMCI Windows XP seat counted in the

deployment schedule was upgraded in this way. Ultimately, Bitmanagement asserts that the

Court should credit its speculation regarding the deployment schedule because “[t]he Navy has

no better evidence of what was actually installed,” ECF 146 at 7, but Bitmanagement’s litigation

assertion is directly contradicted by its contemporaneous understanding and verified record

evidence. Specifically, one month after the deployment of the software, the Navy reported to

Bitmanagement that the software had been successfully “pushed” to 104,922 NMCI seats. See

J029.1-3.9 Bitmanagement’s representative acknowledged this information, and queried whether

the Navy would deploy the software to the other seats identified on the aspirational deployment

schedule. See J029.1. The Navy provided Bitmanagement with verified information on the

number of installs four years ago, see P010.6-9, 19; the number of installations was corroborated

at trial, see J029.1-3, Tr. 1093:1-94:1, 1113:8-14:3 (Vadnais); and Bitmanagement submits only

speculation and unreliable attorney argument on an issue for which it bears the burden of proof.

       Second, Bitmanagement increases the number of infringing installations to account for

the 40,000 new computers cycled onto the NMCI network between July 2013 and July 2016, see

ECF 146 at 7, but the Navy’s total count of installations already incorporated these computers,

see P010.8 (explaining that “the install count includes devices now retired and their

replacements”).

       Third, Bitmanagement’s estimate of 28,000 infringing installs on the Navy’s overseas

ONE-Net network is factually and legally unsupported. The evidence of record shows that the

software was installed on only 21 ONE-Net computers in August 2016, and all of those

       9
         This report of actual installations strongly corroborates that the Navy installed the
software only on Navy’s Windows 7 seats. Compare J029.1-3 (identifying 104,922 successful
pushes on August 21, 2013) with J025 (native) (identifying 101,876 Windows 7 seats on the
NMCI network on July 18, 2013).

                                              -14-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 20
                                                                Page
                                                                   of 38
                                                                      20 of 38




installations were extraterritorial. See P010.8; D207.1 (indicating that the users were based out

of the European Union (“EU1”) or the Far East (“FE1”)); Stip. ¶ 86. Thus, Bitmanagement’s

allegations are jurisdictionally barred. See 28 U.S.C. § 1498(c); Leonardo v. United States, 55

Fed. Cl. 344, 353-54 (2003).

       Fourth, Bitmanagement asserts that the Navy made “[a]n unknown number of additional

copies on non-NMCI computers,” ECF 146 at 8, but the record shows that, at most, the Navy

provided one (1) copy to a contractor who supported SPIDERS 3D, see Tr. 941:22-43:4 (Viana).

       Thus, Bitmanagement’s estimate of 600,000 infringing copies is not credible.               In

addition, the Court should reject Bitmanagement’s estimate because it fails to encompass how

the Navy actually used the infringing copies – a key consideration of law and fact.

IV.    THE LICENSE TYPE

                                Alternative 1:                           Alternative 2:
License Type
                               Website License                           Mixed License

       Bitmanagement asserts that the Court may calculate just compensation by multiplying a

disputed number of infringing copies by a disputed running royalty rate. See ECF 146 at 4-5

(“(600,000 x $259)”); ECF 146-1 at 2. But, if the Court were to do so, it would likely err, as the

result would not be a negotiation, but a capitulation, where the Navy’s bargaining position is

ignored. See Gaylord II at 1343 (“It is incorrect in a hypothetical negotiation inquiry for a court

to limit its analysis to only one side of the negotiating table.”).10 Even though the parties did not

present any issue of damages to the Federal Circuit on appeal, the panel majority observed that

Bitmanagement was “not entitled to recover the cost of a seat license for each installation.” Bit


       10
          A hypothetical negotiation should address “the question of whether the licensor and
licensee would have agreed to a lump-sum payment or instead to a running royalty based on
ongoing sales or usage.” Lucent, 580 F.3d at 1325-27; see also Gaylord II at 1344-45.

                                                 -15-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 21
                                                                Page
                                                                   of 38
                                                                      21 of 38




II at 951 n.5. Instead, citing Gaylord II and Gaylord III, the panel majority cautioned that

damages should be determined by “a hypothetical negotiation” based on “the Navy’s actual

usage of BS Contact Geo in excess of the limited usage contemplated by the parties’ implied

license.” Id. (emphasis added).

       Gaylord II establishes that the Court should use objective evidence to shape the

hypothetical license (or licenses) to the defendant’s actual use of the copyrighted work. There,

“[t]he Postal Service issued roughly 86.8 million” copies of a commemorative stamp held to

infringe a copyright. Gaylord II at 1341. The Federal Circuit observed that the Postal Service

sold the infringing stamp in three different ways, and directed the trial court to assess whether

“different license fees are appropriate for the three categories.” Id. at 1344-45. Instead of

mandating a running royalty against 86.8 million infringing copies, the appellate court explained

that “the trial court must determine whether an ongoing royalty or a one-time fee more

accurately captures the fair market value of a license” for each of the three categories. Id.

Ultimately, the Federal Circuit affirmed a running royalty assessed against the Postal Service’s

profits on two of the categories, representing approximately 14.5 million stamps. See Gaylord

III at 1368-72.

       This Court applied the Gaylord II approach to award damages in another Section 1498(b)

case involving a different postage stamp. See Davidson v. United States, 138 Fed. Cl. 159, 180-

82 (2018) (J. Bruggink). There, the Postal Service issued approximately 5 billion stamps held to

infringe a copyright. See id. at 168. Despite billions of infringing copies, the Court identified

three categories of infringing uses and awarded “a mixed license which employ[ed] a [$5,000]

flat fee for the [] stamps used to send mail and a [5%] running royalty for retained stamps and

philatelic products.” Id. at 180-82.



                                              -16-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 22
                                                                Page
                                                                   of 38
                                                                      22 of 38




    A. The Court Should Use Objective Evidence to Correlate the Hypothetical License to
       the Navy’s Use of BS Contact Geo

        As described above, Gaylord II and Davidson show that the Court should use objective

evidence to shape the hypothetical license (or licenses) to the Navy’s actual use of BS Contact

Geo. The evidence of record identifies two distinct categories that describe how the Navy used

the software:

        Category I – Installed Copies Actually Used to Access SPIDERS 3D: The              first

category encompasses the copies of BS Contact Geo that Navy personnel actually used to access

SPIDERS 3D content. As described supra, the Navy’s actual use was minimal. The total

number of visits to the SPIDERS 3D website between August 30, 2014 and September 2, 2016

was 1,142. See J035.12, 23. The highest number of visits per day to the SPIDERS 3D website

during this time period was 36. See J035.3-12; J035 (native). The total number of unique

visitors to the SPIDERS 3D website during this time period was 411. See J035.13-23; J035

(native).

        Category II – Installed Copies Available for Use: The second category encompasses

the remaining copies of BS Contact Geo that the Navy installed throughout the NMCI network,

for which there is no evidence of actual use. The Navy’s interest in BS Contact Geo was limited

to its use for SPIDERS 3D. See Tr. 905:10-17, 936:4-14 (Viana); Tr. 866:5-9 (Chambers); see

also Tr. 1132:2-17 (Brutzman) (testifying that there were less than five members of the

community of X3D users within the Navy prior to SPIDERS 3D); Tr. 1184:18-85:13 (Brutzman)

(testifying there were almost no complaints when X3D repositories were inaccessible). The

Navy and Bitmanagement intended that the software be deployed throughout the NMCI network

so that Flexera could manage actual use of the software. See Bit I at 651-52. After authorizing

the approach with Bitmanagement, the Navy deployed the software to facilitate the use of


                                             -17-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 23
                                                                Page
                                                                   of 38
                                                                      23 of 38




SPIDERS 3D. See id. at 651-52; see also P161.1 (explaining that broad deployment of BS

Contact Geo would permit use of SPIDERS 3D “on an ad hoc basis across the broadest spectrum

of weapon platform acquisition stakeholders”). At most, while approximately 300,000 active

Navy computers had the software available for use at any one time, only 15,944 users had

access to SPIDERS 3D on NAVFAC’s internal enterprise portal. See D129.5; D187.8-10; Tr.

844:2-45:1, 849:9-19 (Chambers). Other than the SPIDERS 3D weblogs (and the quarterly

reports), there is no evidence that any of these “available for use” copies were actually used for

any purpose.

       Indeed, the evidence indicates that these copies were not actually used. The Navy did not

need BS Contact Geo for purpose other than SPIDERS 3D, and the Navy’s actual use within this

context was limited. See supra. This is consistent with Bitmanagement’s own evidence that

there was little consumer demand for BS Contact Geo, and it was only completing a few licenses

per year for its software. See P011.2-4. By July 2013, even the number of downloads of

Bitmanagement’s free test version of its software was declining. See D515.4.

   B. Alternative I – A Website License

       In a hypothetical negotiation, the parties would have considered Bitmanagement’s

website, IP-range, and domain licenses (hereinafter “website licenses”)11 as comparable to the

Navy’s use of BS Contact Geo.         Bitmanagement’s website licenses contemplated the two

categories of the Navy’s use discussed above – copies actually used by a licensee, as well as

unused copies that were available for use. And it was Bitmanagement’s practice for website

licenses to allow a licensee to make massive – even “unlimited” – copies of the software. See

D016.1; D089.1-Tr; D094.1-Tr; D103.3-Tr; D108.2; D140.3; Tr. 605:18-06:3, 611:19-24


       11
            Bitmanagement refers to these licenses as “domain licenses.” See ECF 146 at 14.

                                               -18-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 24
                                                                Page
                                                                   of 38
                                                                      24 of 38




(Koerfer); see also D136.3-Tr (“[a]ll accessing clients”); D119.1 (enabling installation on 50,000

PCs for a IP-range license).

       Bitmanagement mischaracterizes the evidence in an effort to distinguish these licenses.

First, Bitmanagement describes the licenses as “only allow[ing] BS Contact Geo to view limited

content hosted on a specific website,” ECF 146 at 14, but this restriction is consistent with the

Navy’s use of the software for SPIDERS 3D. See Tr. 859:25-61:13 (Chambers) (explaining how

users accessed SPIDERS 3D); D129.4-5 (providing the SPIDERS 3D website URL on the

NAVFAC internal enterprise portal). Second, Bitmanagement website licenses contemplated

unlimited downloads of BS Contact Geo. See D089.1-20-Tr (“unlimited number of end users”);

D094.1-4-Tr (“unrestricted number of citizens / users”); D103.1-18-Tr (“unlimited in time and

number of users”); D110.4, 9-Tr (“unlimited web license”); D140.1-10 (“unlimited number of

users”). Third, Bitmanagement asserts that a website license “would not have covered the

Navy’s infringing use” because the Navy’s copies “could view X3D content hosted anywhere,”

ECF 146 at 14, but Bitmanagement’s conjecture as to how the software “could” be used is

largely irrelevant to how the Navy actually used the software. The Navy was only interested in

using BS Contact Geo for SPIDERS 3D. In a hypothetical negotiation, the Navy would have

been most interested in obtaining a website license (allowing “unlimited” downloads for the

SPIDERS 3D website) because that type of license would have been consistent with how it had

actually used – and anticipated using – the software. Accordingly, Bitmanagement’s website

licenses are directly comparable to the Navy’s actual use of BS Contact Geo.

       In the hypothetical negotiation, Bitmanagement and the Navy would have found the

financial and administrative aspects of a lump-sum royalty for a website license to be far more

preferable than for a running royalty for individual licenses. A lump-sum royalty would have



                                              -19-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 25
                                                                Page
                                                                   of 38
                                                                      25 of 38




provided Bitmanagement with up-front revenue – something it desperately needed at the time of

the hypothetical negotiation. See supra at 6-7 n.3; Lucent, 580 F.3d at 1326. The parties could

have negotiated the lump-sum royalty by “consider[ing] the expected or estimated usage” of BS

Contact Geo, and a single lump-sum would have reduced the administrative burdens of the

contracting process. Lucent, 580 F.3d at 1326-27.

   C. Alternative II – A Mixed License

       Alternatively, the Court could find that Bitmanagement and the Navy would have agreed

to a mixed license that covered the Navy’s different uses of BS Contact Geo. As described

above, the Federal Circuit remanded Gaylord II for a consideration of a mixed license, and the

Court of Federal Claims found and applied a mixed license in Davidson. Using the same

approach in this case, the Court could conclude that the parties would have negotiated a running

royalty for a sufficient number of simultaneous-use licenses to cover the Navy’s actual use of the

software in SPIDERS 3D, while also negotiating a lump-sum website license to cover the Navy’s

unused copies of the software that were available for use.

   D. Bitmanagement is Not Entitled to a Running Royalty for Every Installed Copy of BS
      Contact Geo

       From the dawn of this litigation, Bitmanagement has asserted that it is automatically

entitled to a running royalty for every infringing copy of BS Contact Geo. See, e.g., ECF 1 ¶¶ 5,

22, 26; id. at 9. Bitmanagement’s assertion is legally incorrect and factually unsupported.

       Bitmanagement relies on Wall Data and Thoroughbred in its Damages Brief for this

flawed legal proposition, as it has throughout the case. See ECF 146 at 9 (citing Wall Data Inc.

v. Los Angeles Cty. Sheriff’s Dep’t, 447 F.3d 769, 779, 787 (9th Cir. 2006) and Thoroughbred

Software Int’l, Inc. v. Dice Corp., 488 F.3d 352 (6th Cir. 2007)); see also ECF 80 at 2; ECF 137




                                               -20-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 26
                                                                Page
                                                                   of 38
                                                                      26 of 38




at 22. Neither case cites or applies 28 U.S.C. § 1498(b). In addition, neither support a court’s

award of a running royalty for all infringing copies.

       First, Wall Data does not require that damages be based on the number of unauthorized

copies. Instead, the court held that the distinction between used and unused copies was not

dispositive for the purpose of fair use – an infringement inquiry, rather than damages. See Wall

Data, 447 F.3d at 779. With respect to the damages award, the Ninth Circuit upheld jury

instructions that were focused on “the actual use made by the Los Angeles Sheriff’s department

of the plaintiff’s work,” and affirmed the award, even though “[i]t [was] not clear how the jury

calculated this award.” Id. at 786-87.

       Second, Thoroughbred is distinguishable. There, the defendant used a “crack” program

to surreptitiously copy the plaintiff’s software onto computers that it rented to other customers,

in violation of its license agreement. See Thoroughbred, 488 F.3d at 355-57. The Thoroughbred

defendant’s conduct and business strongly suggested that it benefited from the use of copies it

characterized as “unused.” See id. at 355-57. Furthermore, the parties’ license agreement

specifically set a price for each “copy” that the defendant made (even if not used). See id. at

356, 359. These facts are not present in this case. Thus, Wall Data and Thoroughbred do not

support Bitmanagement’s argument that it is entitled to a running royalty for every

infringement.12

       In its sua sponte observation, the Federal Circuit panel majority considered and rejected

Bitmanagement’s damages assertion. See Bit II at 951 n.5 (asserting that Bitmanagement “is not


       12
         A district court rejected the same argument in a breach of contract case involving
computer software server “tokens.” See MSC.Software Corp. v. Heroux-Devtek, Inc., No.
819CV01987SBDFMX, 2021 WL 1324535, at *6 n.7 (C.D. Cal. Feb. 22, 2021) (“Neither On
Davis nor Thoroughbred suggests that a licensing fee should be paid in all circumstances of
infringement.”).

                                               -21-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 27
                                                                Page
                                                                   of 38
                                                                      27 of 38




entitled to recover the cost of a seat license for each installation”). The panel majority’s

observations on this point are in complete accord with both Gaylord II and On Davis. See

Gaylord II at 1344-45 (“it is certainly permissible for the court to conclude that a lump sum

license might be appropriate” for different categories of infringing goods); On Davis, 246 F.3d at

161 (explaining that the evidence supported a lump-sum royalty “of at least” $50 for millions of

alleged infringing copies).

       The record and principles of just compensation further establish that Bitmanagement is

not entitled to a running royalty for every infringing copy of BS Contact Geo. Just compensation

pursuant to 28 U.S.C. § 1498(b) is based on “what the owner has lost, not what the taker has

gained.” Gaylord II at 1343 (quoting Leesona, 599 F.2d at 969). Bitmanagement did not lose

the opportunity to sell hundreds of thousands of licenses to the Navy, because there was no

demand to actively use that many licenses in connection with SPIDERS 3D. See supra Section

III.A. Bitmanagement did not lose hundreds of millions in lost licensing fees, and its reseller

doubted that the Navy would be willing to pay even $1 million for an unlimited license in 2014.

See D127.2; Tr. 719:20-21:25 (Colleen).

V.     THE ROYALTY RATE AND BASE COMPENSATION

                               Alternative 1:                         Alternative 2:
Royalty Rate                                                  $200,000 (for 1 website license)
                                                                             +
                      $200,000 (for 1 website license)
                                                                $35,000 (for 100 additional
                                                                simultaneous-use licenses)
Base
                                 $200,000                                $235,000
Compensation

       As described above, Bitmanagement and the Navy would have negotiated either a

website license or a mixed license to cover the Navy’s use of BS Contact Geo. In determining a

reasonable royalty, “past arms-length licensing practices by the copyright owner or the infringer



                                                -22-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 28
                                                                Page
                                                                   of 38
                                                                      28 of 38




for similar uses and ‘benchmark’ licenses by others in the industry may be useful.” Gaylord III

at 1368; see also Gaylord II at 1344 (“evidence of past license agreements for the work in

question is certainly relevant to a hypothetical negotiation analysis”). The practices and licenses

must be comparable to the hypothetical license. See Gaylord III at 1368 (“[T]he use of past

licenses as evidence must always take account of economically relevant differences between the

circumstances of those licenses and the circumstances of the matter in litigation.”).

    A. The Royalty Rate for a Hypothetically Negotiated Website License

           Bitmanagement’s comparable licenses and offers show that the parties would have agreed

to a non-exclusive website license for a lump-sum royalty of $200,000 in a hypothetical

negotiation. The benchmark licenses and offers13 include the following:

  Date           Record          Licensor /       Status / Licensed Work               License Type /
                                 Licensee                                          Summary of Terms /
                                                                                    Total Royalties Paid
1/22/2013       D089.1-20-   Bitmanagement        Offer (approved, sent)    Website License
                Tr
                                                  BS Contact                Total Software Price: €7,500 (one
                                                                            year) or €25,000 (perpetual)
                                                                            “unlimited number of end users”
2/25/2013       D094.1-4-    Bitmanagement        Offer (approved, sent)    Website License
                Tr
                                                  BS Contact GEO            Total Software Price: €45,000 (three
                                                                            years)
                                                                            “unrestricted number of citizens /
                                                                            users”
7/5/2013        D103.1-18-   Bitmanagement        Offer (approved, sent)    Website License
                Tr
                                                  BS Contact GEO           Total Software Price: €11,000
                                                  Other development        “unlimited in time and number of
                                                                           users”
7/18/2013         Date of hypothetical negotiation between Bitmanagement and the Navy
9/9/2013        D110.1-10- Bitmanagement          Offer (approved, sent)   Multiple Licenses
                Tr
                                                  BS Contact               BS Contact (Website license)
                                                  BS SDK                   BS SDK (PC license)

                                                                            Total Software Price: €5,000 per year
                                                                             or €15,000 unrestricted

           13
         For the convenience of the Court and counsel, the Government previously provided a
table summarizing all of the agreements and offers in evidence. See ECF 121 at 54-58.

                                                       -23-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 29
                                                                Page
                                                                   of 38
                                                                      29 of 38



4/2014         P011.4      Bitmanagement     Agreement                Website License
               D116.1-9
                                             BS Contact GEO           Total Software Price: €15,000

5/13/2014      D140.1-10   Bitmanagement     Agreement                Test License

                                             BS Contact               1 free 90 day Website license

                                                                      Total Software Price: None
                                                                      “unlimited number of users”
9/15/2014      D157.1-20   Bitmanagement     Offer (approved, sent)   Multiple Licenses

                                             BS Contact GEO           $180-250 / license for 10-30 PC
                                                                      licenses

                                                                      Total Software Price: $5,400
                                                                      Same price for Website & OEM
                                                                      license

These agreements and offers strongly support the conclusion that Bitmanagement and the Navy

would have negotiated a website license for SPIDERS 3D for $200,000. They represent arms-

length agreements and offers with terms directly comparable to the hypothetical license at issue

in this case.14       A $200,000 lump-sum license would have been more than double than

Bitmanagement’s highest website license offer – its 2013 offer to license BS Contact Geo to the

city of                    , and host a webserver rendering the entire city, “for unrestricted number

of citizens / users, with no additional license costs.” D094.1-4-Tr (license offer for €45,000

lump-sum royalty). A $200,000 lump-sum license would have been approximately ten times

more than Bitmanagement’s highest website license agreement – its 2014 agreement to license

BS Contact Geo to                                                        with a “non restricted license

key” that enabled perpetual updates. D116.1-9 (license agreement and invoice for €15,000

lump-sum payment). Indeed, a $200,000 lump-sum license would have been more than double




          14
          Bitmanagement’s expert, however, did not rely on these agreements and offers. See
Tr. 488:3-89:5, 490:6-20, 549:22-53:19, 553:20-58:3, 559:9-60:25 (Graff).

                                                  -24-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 30
                                                                Page
                                                                   of 38
                                                                      30 of 38




than the total of all of Bitmanagement’s paid licenses for BS Contact Geo over 10 years. See

P011.2-4.

   B. The Royalty Rate for a Hypothetically Negotiated Mixed License

         Alternatively, the Court may conclude that the parties would have negotiated a two-

component mixed license for the Navy’s uses of BS Contact Geo: (1) a per-seat simultaneous-

use license covering the installed copies actually used to access SPIDERS 3D; and (2) the

$200,000 lump-sum website license covering the remaining copies available for use, as described

above. For the hypothetical per-seat simultaneous-use license, Bitmanagement’s comparable

licenses and offers suggest that the parties would have agreed to 100 non-exclusive

simultaneous-use licenses for a royalty of $350 per-seat in a hypothetical negotiation. The

benchmark licenses and offers include the following:

  Date       Record          Licensor /       Status / Licensed Work              License Type /
                             Licensee                                           Summary of Terms /
                                                                                Total Royalties Paid
2/12/2008   J006.2-9     Planet 9             Agreement                 Licenses

                         NAVFAC               BS Contact VRML/X3D       $300 / license for 100 licenses

                                                                        Total Software Price: $30,000
5/21/2012   J016.24-38   Planet 9             Agreement                 Licenses

                         NAVFAC               BS Contact GEO            $305 / license for 18 licenses
                                                                        “enabled by NAVFAC using Flexera
                                                                        Software’s FlexWrap Utility”

                                                                        Total Software Price: $5,490
7/18/2013      Date of hypothetical negotiation between Bitmanagement and the Navy
9/15/2015   J031.1-31    Synergy               Agreement (cancelled)    Licenses

                         NAVFAC               BS Contact GEO            $350 / license for 88 NMCI enterprise
                                                                        capable application license keys
                                                                        (option for $370 / license for
                                                                        additional licenses)

                                                                        Total Software Price: $30,800
                                                                        (not including options)

These benchmark agreements establish that, for quantities between 18-100 seats, the Navy was

willing to pay a running royalty of $300-370 for each actively-used seat license of BS Contact
                                                    -25-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 31
                                                                Page
                                                                   of 38
                                                                      31 of 38




Geo. In connection with the above, and for the same quantities, Bitmanagement was willing to

accept a running royalty of $210-235 for each actively-used seat license of BS Contact Geo after

factoring its reseller fee with Planet 9. See J007.1-6; J022.1-14. These agreements strongly

support the conclusion that Bitmanagement and the Navy would have negotiated 100 additional

simultaneous-use licenses for $350/seat as a component of a mixed license in 2013.15 Thus, the

parties would have agreed to a mixed license whereby the Navy paid Bitmanagement a total of

$235,000, comprised of: (1) $35,000 for 100 additional simultaneous-use licenses covering the

software copies actively-used for SPIDERS 3D; and (2) $200,000 for the website license

covering deployment throughout the Navy.

   C. Bitmanagement’s Royalty Rate is Erroneous

       In its Damages Brief, Bitmanagement relies on Graff’s written direct testimony for its

assertion that “[t]he parties would have agreed to a final negotiated price of $259 per copy” for

each of the asserted 600,000 infringing copies. ECF 146 at 9-11 (citing Graff Direct ¶¶ 20-65.

As described above, Bitmanagement’s assertions of a running royalty and 600,000 infringing

copies are fundamentally flawed. But assuming, arguendo, that the Court awards a running

royalty for each infringing copy, Bitmanagement assertion of “a final negotiated price of $259

per copy” vastly overvalues the rate in the light of the evidence of record. As described below,

Bitmanagement and Graff ignore strong evidence of Bitmanagement’s own licensing practices

and other highly relevant evidence.




       15
           For greater quantities of licenses (beyond 100), Bitmanagement’s arms-length offers
establish that the parties would have negotiated a significantly escalating volume discount. See
infra Section V.C.3; Stip. ¶ 40 (500 licenses for $1.98/license); J009.2-7 (50,000 licenses for
$10/license); see also D149.1-Tr (escalating discounts, 251-500 licenses for €85/license).

                                              -26-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 32
                                                                Page
                                                                   of 38
                                                                      32 of 38




               1.     Graff Rejected Evidence on Arbitrary and Legally-Erroneous Grounds

       Graff considered only three licenses to be relevant to the hypothetical negotiation. See

Graff Direct ¶ 45. Graff rejected using Bitmanagement’s other agreements and offers to frame

the hypothetical negotiation because they allegedly involved: (1) different software (i.e., BS

Contact); (2) different customers; and (3) a different “commercial history.” Graff Direct ¶ 49.

       Graff’s first rationale – that significant differences between BS Contact and BS Contact

Geo preclude reliance on agreements and offers for BS Contact16 – was contradicted by the trial

record. BS Contact is Bitmanagement’s “core product,” and BS Contact Geo is an upgraded

version of the core product. Bit I at 648. Bitmanagement and Planet 9 often referred to “BS

Contact Geo” as “BS Contact” in their communications and their agreements. See Tr. 832:1-11

(Colleen) (“BS Contact and BS Contact Geo were interchangeable terms in our daily

discussions.”); Tr. 835:10-15 (Colleen) (stating that it was “common parlance” to refer to BS

Contact Geo as BS Contact); see also J017.21; J022.13; J023.7; J027.1; D108.1; Tr. 817:3-8,

828:19-30:7, 839:3-24 (Colleen). Bitmanagement provided the option of either product in a

license agreement, labeling both generically as “BS Contact.” D009.6; see also Tr. 558:4-59:8

(Graff). In fulfilling the 2008 purchase order, “Bitmanagement delivered BS Contact Geo” to the

Navy “despite the [order’s] express reference to BS Contact.” Bit I at 650 (emphasis in original).

Two witnesses who were familiar with both products testified that there were few differences

between the products. See Tr. 832:13-18 (Colleen); Tr. 1160:11-21 (Brutzman) (“I had trouble

distinguishing any difference between [BS Contact and BS Contact Geo].”). Schickel admitted

that Bitmanagement sometimes sold the products at the same price.            See Tr. 334:22-24.



       16
         See Graff Direct ¶ 49 (describing BS Contact as “completely different Bitmanagement
software”); see also ECF 146 at 11-12.

                                               -27-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 33
                                                                Page
                                                                   of 38
                                                                      33 of 38




Accordingly, the BS Contact licenses and discount structures were relevant, objective evidence

that Bitmanagement and Graff should have used, but, instead, improperly rejected.

        Graff’s second rationale – rejecting Bitmanagement’s agreements and offers with

different customers – is legal error. See Gaylord II at 1344 (holding that “evidence of past

license agreements for the work in question is certainly relevant to a hypothetical negotiation

analysis.”). “The hypothetical-negotiation determination must be tied to the particular work at

issue and its marketplace value. . . .” Gaylord III at 1368. The marketplace value is informed by

all licenses and offers and Graff’s indifference to every license or offer except the three he

summarily identified as relevant with minimal analysis invites error in the Court’s damages

calculation.

        Graff’s third rationale – excluding other offers or agreements that “do not reflect the

commercial history that the Navy had with Bitmanagement and the value of BS Contact Geo to

the Navy” – is also legal error. See Graff Direct ¶ 49. Graff never defined the arbitrary

“commercial history” rationale he applied, but it contradicts the Federal Circuit mandate that

“the trial court must consider all evidence relevant to a hypothetical negotiation.” Gaylord II at

1344 (emphasis in original); see also id. at 1343 (“It is incorrect in a hypothetical negotiation

inquiry for a court to limit its analysis to only one side of the negotiating table.”).

        Graff’s rationales were even contradicted by Schickel, whose written testimony suggests

other directly-comparable agreements. Schickel stated that Bitmanagement “sold BS Contact

Geo to large institutional customers like the United States Navy, the                           , and

               .” P257 ¶ 23. Nevertheless, Graff rejected use of the                      and




                                                 -28-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 34
                                                                Page
                                                                   of 38
                                                                      34 of 38




licenses, based on his flawed rationale of rejecting negotiations with other customers.17 See

Graff Direct at 31, 34. Accordingly, the Court should ignore Graff’s erroneous approach and

consider all arms-length agreements and offers from Bitmanagement for BS Contact and BS

Contact Geo. See ECF 121 at 54-58 (summarizing agreements and offers in evidence).

               2.      Graff Ignored Different Types of Hypothetical License Structures

       Graff and Bitmanagement incorrectly assert that the hypothetical license must be for

hundreds of thousands of PC licenses, even though Bitmanagement’s website and IP-range

licenses are directly comparable to the Navy’s use of BS Contact Geo 8.001. Each of these

licenses allowed enterprise installations of the software. See D016.1; D089.1-Tr; D094.1-Tr;

D103.3-Tr; D108.2; D140.3; Tr. 605:18-06:3, 611:19-24 (Koerfer); see also D136.3-Tr (“[a]ll

accessing clients”); D119.1 (enabling installation on 50,000 PCs for a IP-range license).

Bitmanagement’s website and IP-range licenses were tied to particular network locations and/or

content, a restriction that was consistent with the Navy’s demand for BS Contact Geo.

       Graff and Bitmanagement ignore these licenses because they support a much smaller

royalty than demanded. For example, the                                   license provided multiple

licenses for BS Contact Geo – a website license for “anyone wishing to view the Licensee’s . . .

content, including but not limited to the Licensee’s employees,” as well as 11 PC licenses, and

500 CD licenses per year – for six (6) years for a total royalty of €5,900. See D009.6-7. The

                license ultimately provided a perpetual website license for BS Contact Geo for

       17
           For example, Graff rejected the                            license as “involv[ing] earlier,
less advanced software,” Graff Direct at 31, even though Schickel and the license stated that
           licensed BS Contact Geo, see P257 ¶ 23; D009.6. Graff also ignored key terms of the
agreement, which included a website license for “anyone wishing to view . . . content.” D009.6.
Graff rejected the                 agreement because it allegedly only permitted use for only 5-10
seats, but there is no objective support for this self-serving allegation. Compare Graff Direct at
34 with Tr. 97:21-101:23 (Schickel), D029.1-47 (containing no such limitation in 47 pages of
correspondence and invoicing); D116.1-9 (containing no such limitation).

                                                -29-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 35
                                                                Page
                                                                   of 38
                                                                      35 of 38




€15,000, including free upgrades. See P011.4; D116.1-9. Five months before the hypothetical

negotiation, Bitmanagement offered to provide a website license for BS Contact Geo to an

“unrestricted number of citizens / users” for               “as well as web server hosting for 3

years for a one-time lump fee of €45,000 net.” D094.1-Tr. Bitmanagement’s website, IP-range,

and OEM licenses are directly comparable to the Navy’s use, and the Court should consider them

in the context of the hypothetical negotiation.

               3.      Graff Ignored Evidence Supporting a Greater Volume Discount

       Finally, Graff completely subverts his rationale for rejection of licenses with other

companies and involving other software by relying on a volume discount benchmark for

different software (Autodesk or AutoCAD LT) from a different licensor (DLT Solutions). See

Graff Direct ¶¶ 52-58; Bit. Br. at 36. Graff relies on this incomparable discount while ignoring

Bitmanagement’s arms-length discount offers to the Navy and other customers.18

       For example, Graff ignored Bitmanagement’s 2005 draft offer to the Navy for 500

licenses of BS Contact VRML/X3D at $1.98/license. See Stip. ¶ 40; J001.1; J002.5. Graff

ignored the 2010 quote for 50,000 seats of BS Contact Geo for $10/license. See J009.2-7;

D209.1; D016.1. Indeed, Graff did not consider Planet 9’s email summation of the commercial

history between Bitmanagement and the Navy laid out a year and a half before the date of the

hypothetical negotiation. See J014.1; Tr. 549:3-20. In another instance, Graff acknowledged

that Bitmanagement had offered BS Contact Geo at €85/license for volume purchases of 251 or

more PC licenses, but claimed, without support, that the offer related to “an OEM license” and



       18
          And even if the DLT Solutions / Autodesk discount was relevant, Graff ignored that
the discount he relied on was the lowest possible discount for a range of discounts. See Tr.
528:1-30:4. The DLT / Autodesk agreement also related to a “network license,” Tr. 530:10-20,
but Graff refused to consider all other agreements and offers with similar licenses.

                                                  -30-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 36
                                                                Page
                                                                   of 38
                                                                      36 of 38




that “pricing was significantly lower for [an] OEM license.” Tr. 567:6-10.19 Finally, Graff

ignored Planet 9’s skepticism in 2014 that the Navy would be willing to pay even $1 million for

an unlimited license. See D127.2; Tr. 719:20-21:25 (Colleen).

       Ultimately, Graff’s testimony is not reliable.20 Accordingly, the Court should reject

Bitmanagement’s proposed calculation of the royalty rate.

VI.    DELAY COMPENSATION

Delay                              52-week Treasury rate compounded annually
Compensation                        from July 18, 2013 to payment of judgment

       Finally, delay compensation is awardable as part of “reasonable and entire compensation”

under Section 1498(b). See Gaylord II, 678 F.3d at 1345; see also Waite v. United States, 282

U.S. 508, 508-09 (1931). The parties have stipulated that “a 52-week United States Treasury

rate compounded annually is the appropriate benchmark for determining delay compensation.”

Stip. ¶ 101. As previously represented, “the Government agrees with Bitmanagement’s proposal

that delay compensation may be calculated from July 18, 2013” and will “confer with

Bitmanagement to present a joint calculation of delay compensation” upon the Court’s request.

ECF 139 at 37; id. at n.20.

       19
          Graff’s assertion was based on a previously undisclosed and hearsay conversation with
Schickel. See id. The assertion was directly contradicted by Koerfer, see Tr. 616:3-17:10
(explaining that OEM license pricing varied case-by-case), and by an exhibit, see D157.1
(pricing an OEM license the “same” as PC and website licenses “based on the number of
users/licenses per year”).
       20
          Graff is an attorney and a mediator with no formal expertise in valuation. See Graff
Direct ¶ 2; Tr. 387:10-22, 388:3-12, 395:10-19. Bitmanagement’s attorneys were significantly
involved in drafting his written testimony. See Tr. 447:18-22, 450:7-51:14 (Graff). During trial,
Bitmanagement’s attorneys were notably more familiar with Graff’s expert report and witness
statement than he was. See Tr. 389:23-90:2, 406:7-18. At times, he contradicted his own
testimony. Compare Tr. 461:4-21 (identifying €800/license for BS Contact Geo as a price
considered in his opinion) with Tr. 523:9-12 (admitting that the €800 base price played no
consideration); compare Tr. 510:1-8 (“I did not rely on BS contact pricing in my analysis.”) with
Graff Direct ¶ 23 (using assumed BS Contact pricing to calculate BS Contact Geo total cost).

                                              -31-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 37
                                                                Page
                                                                   of 38
                                                                      37 of 38




       Bitmanagement errs by interpreting the parties’ stipulation concerning “delay

compensation” as limited to “pre-judgment interest,” requiring a separate demand for “post-

judgment interest under 28 U.S.C. § 1961(c)(3).” Compare Stip. ¶ 101 with ECF 146 at 15. As

an initial matter, the statute that Bitmanagement relies upon for its demand, 28 U.S.C. § 1961, is

inapplicable because it waives sovereign immunity for interest “only” in tax cases or where

otherwise expressly provided. See 28 U.S.C. § 1961(c)(3). The present case is not a tax case,

and Bitmanagement identifies no other applicable provisions.        See generally Zumerling v.

Marsh, 783 F.2d 1032, 1036 n.12 (Fed. Cir. 1986) (“This is not an internal revenue tax case, and

there are no other provisions of law that are applicable.”).

       Nevertheless, Bitmanagement’s separate demand for post-judgment interest is

unnecessary, because delay compensation inherently encompasses Bitmanagement’s demand for

“pre-judgment interest” and “post-judgment interest.” Delay compensation under Section 1498

“extend[s] from the dates of [the Government’s infringements] until the date of payment of the

court’s judgment.” Pitcairn v. United States, 547 F.2d 1106, 1120 (Ct. Cl. 1976).

       Accordingly, the parties have stipulated to “the appropriate benchmark for determining

delay compensation,” Stip. ¶ 101, and agree that delay compensation should be calculated from

July 18, 2013. The Government will confer with Bitmanagement to present a joint calculation of

delay compensation upon the Court’s request.

                                         CONCLUSION

       In view of the foregoing, the Court should deny Bitmanagement’s request for $155

million. The Court should award damages based on the value of a hypothetical website or mixed

license that covers the Navy’s actual use of the software.




                                                -32-
 Case 1:16-cv-00840-EJD
      Case 1:16-cv-00840-EJD
                         Document
                             Document
                                  148 *SEALED*
                                       149 Filed 08/10/21
                                                 Filed 07/30/21
                                                           Page 38
                                                                Page
                                                                   of 38
                                                                      38 of 38




                                   Respectfully submitted,

                                   SARAH HARRINGTON
                                   Deputy Assistant Attorney General

                                   GARY L. HAUSKEN
                                   Director


                                   s/Scott Bolden
Of Counsel:                        SCOTT BOLDEN
PATRICK C. HOLVEY                  Deputy Director
Department of Justice              Commercial Litigation Branch
                                   Civil Division
JENNIFER S. BOWMAR                 Department of Justice
ANDREW P. ZAGER                    Washington, DC 20530
Department of the Navy             Email:         Scott.Bolden@USDOJ.gov
                                   Telephone:     (202) 307-0262
                                   Facsimile:     (202) 307-0345

July 30, 2021                       Attorneys for Defendant the United States




                                     -33-
